Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 1 of 14 PagelD 357

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
DALANEA TAYLOR; TAMMY
HEILMAN; DARLENE DEEGAN;
and ROBERT A. JONES III,

Plaintiffs,

V. CASE NO.: 8:21-cv-00555-SDM-CPT

CHRIS NOCCO, in his official
capacity as Pasco County Sheriff,

Defendant,
/

MOTION TO DISMISS COUNT V_ OF PLAINTIFFS’ AMENDED
COMPLAINT (Dkt. 41), WITH PREJUDICE, BY DEFENDANT SHERIFF

Defendant Chris Nocco, in his official capacity as Sheriff of Pasco County,
Fla., by and through undersigned counsel and pursuant to the provisions of Federal
Rules of Civil Procedure 12(b)(1) and (6), hereby moves the Court for an Order
dismissing with prejudice Count V of Plaintiffs’ Amended Complaint (Dkt. 41), a
claim for violation of the Fourteenth Amendment right to equal protection.

1. The Court previously dismissed Count V, the equal protection claim
in this case, on grounds that Plaintiffs had not plausibly alleged facts showing that
the Sheriff's Intelligence-Led Policing program (ILP) is not reasonably related to
the goal of deterring crime. (Dkt. 30, p. 8). Plaintiffs were granted leave to amend

that count and they have file an Amended Complaint at Dkt. 41.
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 2 of 14 PagelD 358

2. In the Amended Complaint, Plaintiffs have added new factual
allegations and again assert an equal protection claim in Count V. The new factual
allegations fall primarily into two categories: first, Plaintiffs alleged that the
Sheriff uses improper criteria (e.g. low intelligence, socio-economic status) in
designating a person as a “Targeted Person”; second, Plaintiffs allege that the
Sheriff unevenly applies the law to Targeted Persons in the form of zero-tolerance
for violations of the law leading to more arrests of Targeted Persons and in the
form of stricter enforcement of code violations by Targeted Persons.

3, As to the claim that improper criteria is used, Plaintiffs do not allege
that the criteria they describe was or is being used as to them; they thus lack
standing to challenge the constitutionality of application of such criteria in the ILP
process, requiring dismissal of those claims under Rule 12(b)(1). Additionally,
Plaintiffs do not plausibly allege that such criteria is actually used as to anyone, or
in what manner it is used, generally failing to state a claim under Rule 12(b)(6).

A, As to the claim that uneven enforcement of the law occurs as to
Targeted Persons, Plaintiffs ask that the Court apply a heightened scrutiny standard
to ILP, rather than a reasonable relationship test as in the Court’s earlier Order.
Plaintiffs, however, have not alleged facts showing that the Plaintiffs were treated
differently based on being members of a suspect class, nor have they described

violations of “fundamental rights” so as to warrant a heightened scrutiny standard.
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 3 of 14 PagelD 359

5. The Court should therefore once again apply a reasonable relationship
test and dismiss Count V, with prejudice as further amendment would be futile as
to this claim.

6. LOCAL RULE 3.01(G) CERTIFICAITON. Undersigned counsel
has communicated with Plaintiffs’ counsel who advises that Plaintiffs oppose the
relief sought herein.

WHEREFORE, Defendant Sheriff Nocco moves the Court for entry of an
Order dismissing Count V of the Amended Complaint, with prejudice.

MEMORANDUM OF LAW

Pursuant to Local Rule 3.01(a), Defendant submits the following

Memorandum of Law in support of the instant motion.

I. The original complaint and grounds for dismissal of Count V_ under
rational basis/rational relationship test

In the original complaint, three of the four Plaintiffs (Heilman, Jones, and
Deegan) asserted a claim for violation of their equal protection rights. (Dkt. 1, pp.
50-51). Plaintiffs alleged that as part of his Intelligence-Led Policing program
(ILP) the Sheriff has a policy and widespread custom to “pursue code enforcement
cases for family members and associates of Targeted Persons differently from the
way in which it pursues code violations for the rest of Pasco County’s residents.”
Plaintiffs alleged that use of code enforcement to target family members and

associates of “Targeted Persons” was a violation of their equal protection rights
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 4 of 14 PagelD 360

because the designation of being a Targeted Person resulted in disparate treatment
of them, their family members, and associates in an “arbitrary, irrational, and
pretextual” manner. (Id., | 274-275.).

On motion to dismiss by the Sheriff, the Court applied a rational basis test,
sometimes referred to as a rational relationship test, to the Plaintiffs’ equal
protection claims. The Court noted that deference is traditionally shown to state
officials in enacting programs for government functions so long as the policy or
action at issue “bears a rational relation to some legitimate end.” (Order, Dkt. 30,
p. 8 (quoting Romer v. Evans, 517 U.S, 620, 631 (1996)). A presumption exists in
favor of a rational relationship between the government action and a legitimate
end, and deterring crime “certainly constitutes ‘some legitimate end.” (Order, p. 8,
quoting Brumit v. City of Granite City, Illinois, Case No. 19-cv-1090, 2021 WL
462624 * 5 (S.D. Illinois February 9, 2021). The Court held that there is a rational
relationship between the acts complained of and the goal of crime deterrence and
thus dismissed Count V, granting leave to Plaintiffs to amend that count. Plaintiffs
have recently filed an Amended Complaint as to Count V. (Dkt. 41).

2. New allegations in the Amended Complaint; Plaintiffs seck to have the
Court apply a heightened scrutiny test rather than the rational relation test

At bottom, the key difference between the two complaints is that in the
newly Amended Complaint Plaintiffs expressly state that the Court should not

apply the rational relationship test as it did before, but instead that the Court should

4
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 5 of 14 PagelD 361

apply a heightened scrutiny standard to evaluate Plaintiffs’ claims that the ILP
violates their equal protections rights. (Dkt. 41, | 289). A review of the original
complaint and the amended complaint reflects the following changes have been
made: first, all four Plaintiffs allege equal protection claims in Count V of the
Amended Complaint, not just the three listed in Count V of the original complaint.
Second, Plaintiffs have added new allegations designated at the following
paragraphs in the Amended Complaint:

{130. The Sheriff's “algorithm” used to determine whether a person is a
“Targeted Person” includes the missing of court dates as a factor in that
designation;

137 -138. Once an algorithm identifies potential Targeted Persons there is
a subjective review by a crime analyst to examine risk factors indicating a
propensity to commit crime in the future. Plaintiffs allege that “upon information
and belief’ such factors can include “low intelligence,” “antisocial behavior,”
“being a victim of personal crime,” having received “poor rearing as a child” and
hanging around in public;”

4.149, 174-175, 181, 192. In these paragraphs Plaintiffs contend that the
Sheriff more strictly enforces code violations as against Targeted Persons than he
does against others. Plaintiffs contend that special code enforcement officers, who

are employees of the Sheriff, assist deputies in detecting and assessing code
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 6 of 14 PagelD 362

violation citations against Targeted Persons beyond those citations assessed against
others. Plaintiffs allege that the purpose is not to reduce safety hazards but to
reduce crime “by pressuring Targeted Persons and their associates to leave the
County.” (See e.g. 9 192);

{__ 281-296. Plaintiffs allege that heightened scrutiny, and not rational

relationship, applies to test the relationship between the ILP and reducing crime
because the ILP criteria used to identify Targeted Persons is “deeply illogical,”
because application of the program burdens Plaintiffs’ “fundamental rights” to be
“free from arrest” or to be “secure in their homes and other property,” and because
the agency treats Targeted Persons differently, “punishing” them for crimes which
may occur in the future or for the crimes of others. (See e.g. 4 285, 286).
3. The Court should dismiss Count V_ because Plaintiffs do not plausibly
allege that the subject criteria was applied to them and so they lack standing
to challenge it, and because they do not plausibly allege that the criteria was
applied to anyone and so they fail to state a claim in any event

Plaintiffs allege that the ILP has used what they would deem improper
criteria as part of the process to identify Targeted Persons, i.e. socio-economic
status, low intelligence, coming from a broken home, and the like. (Dkt. 41, 4137-
138). Critically, however, there is no allegation that the use of this criteria
occurred with regard to the named Plaintiffs. Plaintiffs do not have standing to

challenge the use of that criteria absent an allegation that they had been deemed

“Targeted Persons” due to application of those criteria to them. Harris v, Evans,
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 7 of 14 PagelD 363

20 F.3d 1118, 1121 (11% Cir. 1994) (standing depends on violation of plaintiff's
“own legal rights and interests rather than the legal rights and interests of third
parties”); Z.M.P. v. School Board of Broward County, Fla., 879 F.3d 1274 (11%
Cir, 2018) (parents sued challenging criteria used to deliver therapy to their
children but parents lacked standing to challenge that criteria because it was not
applied to them). Even more particularly as to the prospective injunctive relief
sought here, Plaintiffs do not plausibly allege that the subject criteria will be
applied to them in the future. City of Los Angeles v. Lyons, 461 U.S. 95, 97-98
(1983) (past injury insufficient to confer standing for prospective relief).

Under Rule 12(b)(1), where Plaintiffs lack standing the Court lacks subject
matter jurisdiction. Stalley ex rel, United States v. Orlando Reg'! Healthcare Sys.,
Ine., 524 F.3d 1229, 1232 (11th Cir.2008). “’Because standing is jurisdictional, a
dismissal for lack of standing has the same effect as a dismissal for lack of subject
matter jurisdiction under Fed. R. Civ. P. 12(b)(1).” /d. (quoting Cone Corp. v. Fla.
Dep't of Transp., 921 ¥.2d 1190, 1203 n. 42 (11th Cir.1991).

Moreover, Plaintiffs have not alleged how a crime analyst would even have
this information or how it would be used as to any “Tagged Person.” Plaintiffs
allege only vaguely that “upon information and belief’ such information could be
considered by the analyst. When considering a Rule 12(b)(6) motion to dismiss,

the Court accepts all allegations in the Complaint as true. Bell Atl. Corp. v.
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 8 of 14 PagelD 364

Twombly, 550 U.S. 544, 555 (2007)). To state a claim, the complaint must
plausibly suggest that the plaintiff has a right to relief above a speculative level.
Twombly, 550 U.S. at 555; see Ashcroft v. Iqbal, 556 U.S. 662 (2009). “A claim
has facial plausibility when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” fgbal, 129 8. Ct. at 1949 (citing Twombly, 550 U.S. at 556).

Plaintiffs’ allegation that the complained-of criteria play a role in selecting
people to be designated as “Targeted Persons,” with no description of what role
such criteria plays or that the criteria was even relevant to Plaintiffs’ designation as

3

“Targeted Persons,” results in failure to state a claim under Rule 12(b)(6) and
Count V should also be dismissed on that basis.

4. The new allegations do not justify application of a heightened scrutiny
test and under the rational relationship test Count V still fails to state a claim.

As the Court previously observed, “[u]nder a rational basis test, a statute is
upheld “so long as it bears a rational relation to some legitimate end” even if the
statute is “ ‘unwise, improvident, or out of harmony with a particular school of

thought.’ ” (Order, p. 8); Brumit, * 5 (citations omitted).

 

' The Plaintiffs in Brumit alleged that they were being evicted pursuant to a city
ordinance which allowed them to be removed because their child — not them — had
committed a criminal offense. Like the Plaintiffs here, the Brumit plaintiffs
claimed that they were being punished for the crimes of another. The district court
dismissed the equal protection and due process claims founded on this theory
because, even though Plaintiffs claimed that eviction did not actually serve the

8
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 9 of 14 PagelD 365

Plaintiffs allege that the use of the above-referenced criteria, or stricter law
enforcement as to Targeted Persons in the form of arrests or code violation
citations, invokes a heightened scrutiny test, not a rational basis one. (See e.g.
Amended Complaint, Dkt. 41, | 289 urging that, because the “discrimination”
between Targeted Persons and others in the community affects “fundamental
rights,” then “heightened scrutiny” applies.) It is correct to say that a heightened
scrutiny standard may apply to a classification system which intrudes on
fundamental rights. But absent that or dividing up people based on a legally
recognized “suspect classification,” the correct standard is, as the Court previously
stated, rational basis. U.S. v. Castillo, 899 F.3d 1208. 1213 (11" Cir.2018) (citing
Doe v. Moore, 410 F.3d 1337, 1346 (11" Cir.2005)).

Suspect classification refers to such things as “race, alienage, national origin,
gender, or illegitimacy.” Doe, 410 F.3d at 1346 (quoting Haves v. City of Miami,
32 F.3d 918, 921 (11th Cir.1995)). Plaintiffs do not plausibly allege that they
belong to a suspect class and therefore the Court should reject that as grounds to

employ a heightened scrutiny test.

 

ends of deterring crime, the defense “must only proffer a sound reason for the
legislation.” Jd., citing Univ. Professionals of Hlinois, Local 4100, IFT-AFT,
AFL-CIO v, Edgar, 114 F.3d 665, 667 (7th Cir. 1997). Here, the Plaintiffs
themselves state that the proffered reason is that the Sheriff believes these criteria
and techniques will serve the ends of deterring crime. Even if Plaintiffs allegations
were completely true, the criteria and techniques described serve the ends of
deterring crime, thus passing the rational basis test.
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 10 of 14 PagelD 366

As to “fundamental rights,” Plaintiffs refer to the right of the Plaintiffs to be
“secure in their homes and other property” (Dkt. 41, 287), presumably referring to
the Fourth Amendment. However, they have brought those claims under that
amendment elsewhere in the Amended Complaint, see Count I. Plaintiffs also
allege that a “zero tolerance arrest policy” burdens the fundamental right to be free
“from arrest” (Dkt. 41, 288) but notably do not allege violation of a right to be free
from arrest without probable cause, which is the actual right at issue under the
Fourth Amendment.

Even if the Plaintiffs were correct and they are being arrested when others
would not, that is not a constitutional violation if there is objective probable cause
for a given arrest. Lee v. Ferraro, 284 F.3d 1188, 1196 (11" Cir.2002; Graham v.
Connor, 490 U.S, 386, 389 (1989). Plaintiffs should not be permitted via Count V
to convert the objective standard which is well-settled to be applicable to a given
Fourth Amendment claim into an inquiry into intent as subjective purpose is
irrelevant to a Fourth Amendment false arrest claim. Miller v. Harget, 458 F.3d
1251, 1260 (11" Cir, 2006) (subjective reason officer arrested plaintiff irrelevant to
a Fourth Amendment claim of false arrest) (citations omitted).

Plaintiffs do not otherwise describe a fundamental right as being at issue.
They allege that they have a “fundamental right” to be “free from punishment for

hypothetical future crimes” and a “fundamental right” to be “presumed innocent.”

10
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 11 of 14 PagelD 367

(Amended Complaint, Dkt. 41, 4 285). They allude to a “fundamental right” not to
be “punished” for the crimes of another. (Id., § 286-288).

A “fundamental right” in this context is more than recasting a traditional
tort, for example the right to be from false arrest, as so important it takes on the
imprimatur of being “fundamental.” “To determine whether a fundamental right is
recognized under the Due Process Clause, the Court begins with framing (1) ‘a
careful description’ of the asserted right, and then determines if (2) the asserted
right is one of “those fundamental rights and liberties, which are, objectively,
deeply rooted in this Nation's history and tradition, and implicit in the concept of
ordered liberty, such that neither liberty nor justice would exist if they were
sacrificed.” Inniss v. Aderhold, 80 F.Supp.3d 1335, 1353 (N.D.Ga.2015) (quoting
Washington v. Glucksberg, 521 U.S. 702, 720-21, 117 S.Ct. 2258, 138 L.Ed.2d
772 (1997)).

The Court should be hesitant to recognize any of the “rights” described by
Plaintiffs as “fundamental” in this context. Lofton v. Secretary of Dept. of
Children and Family Services, 358 F.3f 804, 815-816 (11% Cir.2004) (rejecting
claim that recent Supreme Court decision recognized a “fundamental right” to

sexual intimacy; “We are particularly hesitant to infer a new fundamental liberty

 

2 The claim that being “punished for the crimes of another” is a violation of a
“fundamental right” was made by plaintiffs in Brumit and rejected by the district
court there. Brumit, * 5.

11
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 12 of 14 PagelD 368

interest from an opinion whose language and reasoning are inconsistent with
standard fundamental-rights analysis. The Court has noted that it must ‘exercise
the utmost care whenever [it is] asked to break new ground” in the field of
fundamental rights ...” (citing Glucksberg)),

As the Court earlier concluded, rational basis applies to the claims in Count
V. “Under rational basis review, we apply “a strong presumption of validity,”
Heller v. Doe by Doe, 509 U.S. 312, 319 (1993), and narrowly inquire if the
“enacting government body could have been pursing” “a legitimate government
purpose,” United States v. Ferreira, 275 F.3d 1020, 1026 (11th Cir. 2001) (quoting
Joel v. City of Orlando, 232 F.3d 1353, 1358 (11th Cir. 2000)). If there is a
legitimate goal — and the Court has previously noted that deterring crime is such a
goal — the Court then asks only “whether a rational basis exists for the enacting
governmental body to believe that the legislation would further the hypothesized
purpose.” fd. (quoting Joel, 232 F.3d at 1358). This inquiry occurs in the abstract
because “[t]he actual motivations of the enacting governmental body are entirely
irrelevant,” as is whether the legitimate “basis was actually considered by the
legislative body.” fd. (quoting Joel, 232 F.3d at 1358).” Castillo, 899 F.3d at 1213
(emphasis in original).

The additions to the Amended Complaint are in the end just more severe

criticisms of the same aspects of the ILP they criticized in the original complaint.

12
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 13 of 14 PagelD 369

But, Plaintiffs have still failed to allege facts plausibly showing that the ILP is not
reasonably related to the ends of deterring crime. The Court should thus dismiss
Count V. As Plaintiffs were advised by the Court of the problems inherent in
Count V, have had sufficient opportunity for amendment, and as there is no reason
to suspect that any new facts as to suspect class or a “fundamental right” status will
emerge this late in the litigation, Defendant requests that dismissal of Count V be

with prejudice.

13
Case 8:21-cv-00555-SDM-CPT Document 42 Filed 09/10/21 Page 14 of 14 PagelD 370

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 10" day of September, 2021, I
electronically filed the foregoing with the Clerk of the Court by using the CM/ECF
system which will send a notice of electronic filing to the following: Ari S. Bargil,
Esquire, abargil@ij.org, Institute For Justice, 2 $. Biscayne Boulevard, Suite
3180, Miami, Florida 33131; Joshua A. House, Esquire and Caroline Grace
Brothers, Esquire, jhouse@ij.org and cebrothers@ij.org, Institute For Justice, 901
N. Glebe Road, Suite 900, Arlington, Virginia 22203; and Robert E. Johnson,

Esquire, rjohnson@ij.org, Institute For Justice, 16781 Chagrin Boulevard, Suite

256, Shaker Heights, Ohio 44120. ZA B= _

oe

THOMAS W. POULTON, ESQ.
Florida Bar No. 0083798
poulton@debevoisepoulton.com
JEFFREY K. GRANT, ESQ.
Florida Bar No. 0091197
grant@debevoisepoulton.com
ERIN M. TUECHE, ESQ.

Florida Bar No. 0045104
tueche@debevoisepoulton.com
ROBERT D. HOLBORN, H, ESQ.
Florida Bar No. 0044186
holborn@debevoisepoulton.com
DeBEVOISE & POULTON, P.A.
Lakeview Office Park, Suite 1010
1035 S. Semoran Boulevard
Winter Park, Florida 32792
Telephone: 407-673-5000
Facsimile: 321-203-4304
Attorneys for Defendant Sheriff Nocco

 

14
